The opinion of the Court was delivered by
Rogers, J.
The facts, so far as they are material, are these. On the 2d of January 1788, Robert M’Connel, who claimed the land in dispute, under a survey, in the name of Robert M’Conahey, with his wife, made a conveyance of the same, with a covenant of seisin and general warranty, to William Harvey. On the 16th of November 1797, Uriah Brown, David Brown, and Mercer Brown, under whom the plaintiff^ claim, made a deed, including the same premises, to Robert M’Connel, the grantor above named. To secure the payment of the consideration, on the same day, M’Connel executed four bonds, with warrants of attorney to confess judgment, to David Brown, Uriah Brown, and Mercer Brown, severally, on which, judgments were entered, on the 22d of November 1797. A venditioni exponas issued to January term 1805, by virtue of which, the land was sold to David Brown, who received a deed from the sheriff, the 6th of April 1805. The first question is, as to the legal effect of the deeds, which the court decided was to pass immedi*64ately to Harvey, all the right which Robert M’Connel acquired in. the land by virtue of the deed, from the Browns to him. And this is a principle too well settled to admit of dispute. When a person conveys land, in which he has no interest at the time, but after-wards acquires a title to the same land, he wilL not be permitted to claim in opposition to his deed, from the grantee, or any person claiming title from the grantee. 12 Johns. Rep. 207; 11 Johns. Rep. 91; Co.Lit. 265. The operation of the principle is, that immediately on the execution of the deed of the 10th of November 1797, from David Brown and others, to Robert M’Connel, it enured to the benefit of William Harvey, the grantee of the land., by virtue of the previous deed of the 2d of January 1788. At that period, therefore, by operation of law, William Harvey was the owner of the premises in question. And the legal effect will be the same, whatever may have been the intention of M’Connel in making the purchase from Brown, although the presumption undoubtedly is, that it was intended in good faith, to carry into effect his sale to William Harvey. But it is alleged, that the judgment on which the plaintiffs claim, being for the purchase money, although not entered until six days after the conveyance, is a lien on the property, conveyed by Brown to M’Connel. But bonds, with a warrant of attorney to confess judgment, although given to secure the purchase money, are but a personal security, until judgment entered, and consequently after the delivery of the deed, and before the judgment had, the grantor had no lien. In the intermediate time, it was in the power of M’Connel to make any disposition of the land he pleased, either by sale, or by subjecting the premises to the lien of other incumbrances. And this consequence, the vendor can only avoid, by entering his judgment the same day the deed is delivered, or by taking a mortgage on the property sold, for security of the purchase money. The counsel for the plaintiff in error, relies on Chew v. Barnitz, 11 Serg. & Rawle 399; but that case merely decides the general principle that the purchaser of an equitable title, takes it subject to all the countervailing equities to which it was subject in the hands of the person from whom he purchased. But here, by the conveyance from Brown to M’Connel, M’Connel acquires a legal title to the premises, without the lien of any incumbrance whatever, whether legal or equitable, which, by operation of law, immediately passes to his grantee.
Judgment affirmed.